Case 6:19-cv-00615-JCB-KNM Document 41 Filed 01/22/21 Page 1 of 2 PageID #: 305




                                    No. 6:19-cv-00615

                               Roderick Damon Rose,
                                       Plaintiff,
                                          v.
                           Athens Police Department et al.,
                                     Defendants.


                                         ORDER

                 Plaintiff Roderick Damon Rose, a former inmate of Hen-
             derson County Justice Center proceeding pro se, filed this
             civil rights lawsuit against the Athens Police Department, Of-
             ficer Passons, and the Henderson County Justice Center. Doc.
             1. This case was referred United States Magistrate Judge K.
             Nicole Mitchell pursuant to 28 U.S.C. § 636. Doc. 2.
                 On June 23, 2020, defendants Athens Police Department
             and Officer Passons filed a motion to dismiss this case for fail-
             ure to state a claim under Federal Rule of Civil Procedure
             12(b)(6). Doc. 24. Two days later, defendant Henderson
             County Justice Center also filed a motion to dismiss under
             Rule 12(b)(6). Doc. 25. The magistrate judge recommended in
             two separate reports that defendants’ motions should be
             granted, and that the lawsuit be dismissed with prejudice for
             failure to state a claim upon which relief may be granted.
             Docs. 36, 37. Plaintiff received a copy of these reports on De-
             cember 17, 2020, but he has not filed any objections.
                  Instead, he filed a motion for leave to file a second
             amended complaint. Doc. 40. In the second amended com-
             plaint, plaintiff states he mistakenly sued Officer Passons in-
             stead of Officer Sharp, who is allegedly responsible for plain-
             tiff’s injuries. Id. However, the proposed second amended
             complaint simply asserts in a conclusory manner that Officer
             Sharp injured plaintiff intentionally. Id. at 1. As the magistrate
Case 6:19-cv-00615-JCB-KNM Document 41 Filed 01/22/21 Page 2 of 2 PageID #: 306




             judge explained, such conclusory allegations are insufficient
             to state a claim upon which relief may be granted. Because the
             proposed second amended complaint fails to state a claim, it
             may be denied as futile. Villareal v. Wells Fargo Bank, N.A., 814
             F.3d 763, 766 (5th Cir. 2016).
                 When there have been no timely objections to a magistrate
             judge’s report and recommendation, the record is only re-
             viewed for clear error. Douglass v. United Servs. Auto. Ass’n., 79
             F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the magis-
             trate judge’s reports, and being satisfied that they contain no
             clear error, the court accepts their findings and recommenda-
             tions. The motions to dismiss filed by defendants Henderson
             County Justice Center and by the Athens Police Department
             and Officer Passons are granted. The above-styled civil action
             is dismissed with prejudice for failure to state a claim upon
             which relief may be granted. This dismissal is without preju-
             dice, however, to any claims that plaintiff may have against
             Officer Sharp.


                                  So ordered by the court on January 22, 2021.



                                                 J. C AMPBELL B ARK ER
                                               United States District Judge




                                           -2-
